ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Sang Joo (Reg. # 76,494) on July 15, 2022.
The application has been amended as follows:	Claim 1 has been amended as follows:	A sensor module comprising: 	a flexible circuit board; 	a temperature sensor disposed on the flexible circuit board to measure a temperature of an object; 	a distance sensor disposed on the flexible circuit board 	a terminal cover disposed over the temperature sensor and the distance sensor and including a first hole in which an upper surface of the temperature sensor is exposed and a second hole in which an upper surface of the distance sensor is exposed; 	a decoration ing a periphery of an outer surface of the temperature sensor and a periphery of an outer surface of the distance sensor, and dividing an upper region of the flexible circuit board into a first part of the upper region in which the temperature sensor is disposed and a second part of the upper region in which the distance sensor is disposed; and	a window disposed at the second hole of the terminal cover, 	wherein an upper portion of the temperature sensor is exposed through an outside of the terminal cover by the first hole,	wherein the decoration includes:	an upper decoration disposed on the flexible circuit board and surrounding the periphery of the outer surface of the temperature sensor and the periphery of the outer surface of the distance sensor, and 	a lower decoration disposed under the upper decoration and surrounding a lower region of the flexible circuit board on which the temperature sensor and the distance sensor are disposed.	Claim 2 has been cancelled.		Claim 3 has been amended as follows:	The sensor module of claim 1 Claim 4 has been amended as follows:	The sensor module of claim 1 Claim 6 has been amended as follows:	The sensor module of claim 1, wherein: 	the window is disposed in the first hole and the second hole of the terminal cover to commonly cover the upper portion of the temperature sensor and an upper portion of the distance sensor; and 	the window is formed of a material capable of transmitting both infrared rays of a short wavelength and infrared rays of a long wavelength.	Claim 10 has been amended as follows:	The sensor module of claim 1, wherein the temperature sensor includes: 	a heat dissipation substrate disposed on the flexible circuit board; 	a circuit pattern disposed on the heat dissipating substrate; 	a first element and a second element disposed on the heat dissipation substrate to be electrically connected to the circuit pattern and spaced apart from each other at a predetermined distance;	a sensor cover disposed on the heat dissipation substrate to surround the circuit pattern, the first element and the second element, and having a third hole formed in a region vertically overlapped with an upper surface of the first element; and	a filter disposed in the third hole of the sensor cover and transmitting a wavelength band of an infrared region from the outside to provide to the first element.	Claim 11 has been amended as follows:	The sensor module of claim 10, wherein an upper surface of the sensor cover s in the same plane as an upper surface an upper surface of the window.	Claim 14 has been amended as follows:	The sensor module of claim 1, wherein the distance sensor includes:	a light emitting part disposed on the flexible circuit board and generating light via the window, and	a light receiving part disposed on the flexible circuit board and receiving reflected light via a measurement object.	Claim 15 has been amended as follows:	The sensor module of claim 14, wherein the distance sensor is an auto-focusing device that measures the distance to the measurement object by using a phase difference between an output signal of the light emitting part and a received signal of the light receiving part, and adjusts a photographing focus of a camera by using the measured distance.	Claim 16 has been amended as follows:	The sensor module of claim 1, wherein the sensor module further includes a control element electrically connected to the temperature sensor and the distance sensor via the flexible circuit board and compensating a measured temperature via the temperature sensor based on the distance to the measurement object measured via the distance sensor.	Claim 17 has been amended as follows:	The sensor module of claim 16, wherein the upper region of the flexible circuit board includes: 	a first region formed in which the temperature sensor and the distance sensor are disposed, and	a second region spaced apart from the first region and formed in which the control element is disposed.	Claim 18 has been amended as follows:	The sensor module of claim 6, wherein the window includes a fourth hole formed in a region vertically overlapped with the upper surface of the temperature sensor.	Claim 19 has been amended as follows:	The sensor module of claim 18, wherein the window s a periphery of an outer surface of the decoration.	Claim 20 has been amended as follows:	The sensor module of claim 19, 	wherein the decoration includes a fifth hole formed in a second region vertically overlapped with an upper region of the fourth hole, and 	wherein a width of the fifth hole is same as a width of the fourth hole.
Reasons for Allowance
Claims 1, 3-7, 9-20 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-7, 9-20 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“wherein the decoration includes:	an upper decoration disposed on the flexible circuit board and surrounding the periphery of the outer surface of the temperature sensor and the periphery of the outer surface of the distance sensor, and	a lower decoration disposed under the upper decoration and surrounding a lower region of the flexible circuit board on which the temperature sensor and the distance sensor are disposed”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder

Claims 1, 3-4, 7 and 9 are allowable. Claims 5, 6, 10-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the aforementioned allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I-V, as set forth in the Office action mailed on 10/22/2021, is hereby withdrawn and claims 5, 6, 10-20 are hereby rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the remaining elected claims. In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835July 15, 2022


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835